Opinion by
White, P. J.
§ 251. Charge of the court. It is error for the court to assume in the charge to the jury the main fact in controversy, and is especially noticeable and subject to revision where the defendant asked a special instruction, which was refused, calling the attention of the court to the real issue in the case.
§ 252. Measure of damages for stock killed. The value of the stock. killed or injured at the time of the killing is the measure of damages under art. 4245, Eev. Stats. [H. & T. C. R. R. Co. v. Muldrow, 54 Tex. 233.]
Eeversed and remanded.